IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

MARK SATTERLY, on behalf of
himself and others similarly
situated,
Plaintiff, : Case No. 3:19-cv-32

Vv. JUDGE WALTER H. RICE

AIRSTREAM, INC.,
Defendant.

 

ORDER DIRECTING CLERK OF COURTS TO DETACH EXHIBIT A
FROM DOC. #27 AND FILE IT NUNC PRO TUNC MAY 29, 2019

 

The Clerk of Court is DIRECTED to detach Exhibit A from Doc. #27 and file
it as a separate motion on the docket. As discussed during the conference call
held on May 28, 2019, said Motion to Certify Rule 23 Class is deemed to have
been filed on May 29, 2019. Accordingly, Defendant’s response shall be filed no

later than June 19, 2019.

Date: June 11, 2019 ae

WALTER H. RICE
UNITED STATES DISTRICT JUDGE
